MEMORANDUM **
Aurelio Soto-Nevarez appeals his guilty-plea conviction and 97-month sentence for possession with intent to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Soto-Nevarez has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Soto-Nevarez also filed a pro se supplemental brief.
Our independent review of the record and pro se supplemental brief pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief.
Accordingly, counsel’s motion to withdraw is GRANTED, and, in light of the valid appeal waiver contained in the plea agreement, this appeal is DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.